Title: American Longevity, [15 December 1767]
From: Franklin, Benjamin
To: 


Sir,
[December 15, 1767]
I have often heard it remarked, that our Colonies in North America were unhealthy and unfavourable to long life; and more particularly so upon their first settlement. In opposition to this groundless notion, I here send you two paragraphs taken from the Pensylvania Gazette of July 16, and the New-York Gazette of August 27, giving an account of the deaths of the first-born of the city of Philadelphia, and of the province of Pennsylvania:
Philadelphia, July 16.
“AT Kennet, in Chester county, the 5th instant, died John Key, in the 85th year of his age, and the next day was interred in the burial place belonging to the people called Quakers, in that township, attended by a large number of reputable people, his neighbours and acquaintance. He was born in a cave, long afterwards known by the name of Penny-Pot, near Race-street, and William Penn, our first proprietor, gave him a lot of ground, as a compliment on his being the first child born in this city. In the early part of his life his conversation was very engaging, and his company much sought after by those of his own age; in his decline he was much esteemed for his peaceable disposition. His constitution was very healthy till about 80, when he was seized with the palsy, and continued weakly till his death. About six years ago he walked on foot from Kennet to Philadelphia in one day, which is near 30 miles. It has been said that people in this province are short-lived; but when we consider how few children were born here 75 years ago, and observe how many old people there are still alive among us (who were born here) we shall rather think no quarter of the world can shew a greater number of aged persons then this province can, in proportion to the children born.”
“Philadelphia, Aug. 24. On the 10th instant, at Brandywine Hundred, in New-Castle county, died Emanuel Grubb, in the 86th year of his age, and the next day was interred in St. Martin’s church-yard, at Lower-Chichester, in Chester county, attended by a large number of his relations, neighbours, and acquaintance. He was born in a cave, by the side of Delaware river, not far distant from where he always lived, and died, and was the first child born of English parents in this province. His constitution was remarkably healthy during his whole life, having never been afflicted with any sickness till a few days before his death. His strength and activity were surprizing in a man of his age; he could mount and ride a horse with as much dexterity as a lad of 20. A few months ago, he rode from his own house to this city, and back again, which is upwards of 40 miles. His memory was equally surprizing, and not in the least impaired, till his death; he could remember transactions of a late date equally well with those which happened in his younger days. He was exceeding temperate in his living, seldom making use of spirituous liquors; and for his peaceable and friendly disposition, was highly esteemed by all that knew him. This instance, among many, is a proof of the longevity of people born here.”
It is worthy of observation also, that Governor Hutchinson, in his valuable History of the Massachusett’s Bay, Vol. II, pp. 148 and 216, says,
“July 20, 1704, died at Marshfield, Peregrine White, aged 83 years and eight months, the first-born in Plymouth colony.
Jan. 14, 1716, died at Salem, Elizabeth Patch, the first-born female in the old colony of Massachusett’s Bay, so that she must have lived 86 or 87 years; and April 14, following, died at Newport, in Rhode-Island, Mary Godfrey, aged about 87, being the first child born there. The longevity of the first-born in each of the three colonies, is worth noting.”
As a well-wisher to mankind in general, I thought it worth while to send this to your useful paper, in order to allay the apprehensions of those, whose inclinations, business, or necessities may induce them to settle in that part of the British Empire. I must add at the same time, that I have myself lately travelled over the greater part of that extensive continent; and can with truth say, in spite of all that hath been boldly and positively asserted to the contrary, that I could not discover among that whole people, one grain of disaffection to their brethren in Britain, nor did I meet with a single person who had ever formed the most distant idea of throwing off their allegiance to the mother country. This it is doing them but bare justice to declare; and is all the return I can at present make them for the kindness and hospitality with which, purely on account of my being an Old England-Man, I was universally treated. I am, Sir, your constant reader,
F + S.